Citation Nr: 0114603	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to TDIU 
benefits.


FINDINGS OF FACT

1.  Service connection has been established for: scar, right 
jaw, cheek and anterior right canthus due to gunshot wound, 
evaluated as 50 percent disabling; residuals of displaced 7th 
cervical vertebrae with scar and limitation of motion, 
evaluated as 30 percent disabling; residuals of gunshot wound 
of right shoulder, evaluated as 30 percent disabling; scar 
over cervical spine, evaluated as 10 percent disabling; right 
facial paresis, evaluated as 10 percent disabling; right eye 
keratitis, evaluated as 10 percent disabling.  

2.  The veteran has a 11th grade education; his past work 
experience includes factory work from January 1954 to August 
1983; he indicated he first became too disabled to work in 
April 1995.

3.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, elimination of the 
requirement that a claimant submit evidence of a well-
grounded claim, and for VA assistance to claimants under 
certain circumstances.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097098 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
When such circumstances arise, reasonable efforts must be 
made by VA to obtain certain records, and provide for an 
examination or medical opinion when necessary to make a 
decision on the claim.  However, the law also provides that 
such assistance is not required to a claimant if no 
reasonable possibility exists that such assistance would aid 
in sustaining the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.

Preliminary review of the claims file reveals that there has 
been substantial compliance with the Veterans Claims 
Assistance Act of 2000.  The veteran's service medical 
records have been obtained as well as VA medical records, 
including examinations and outpatient reports.  Private 
medical records have also been obtained.  He has not 
identified any available evidence which is not of record.  
The Board also notes that the veteran has been informed of 
the type of evidence necessary for his claim.  A VA medical 
opinion as to employability has also been obtained.  Under 
the circumstances, the Board finds that the assistance/notice 
provisions of the new legislation have been complied with and 
that no useful purpose would be served by delaying appellate 
review for any additional development.  Moreover, as the 
record shows that all avenues for the development of 
additional development have been explored, the Board finds no 
prejudice to the veteran by turning to the merits despite the 
fact that implementing regulations have not yet been 
promulgated.  Again, the Board finds that no reasonable 
possibility exists that any additional development would aid 
in sustaining the veteran's claim. 

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities.  
The record shows that he has an 11th grade education as 
indicated on his DD 214 and on his August 1998 VA Form 21-
8940 (Veteran's Application for Increased Compensation Based 
on Unemployability); and that he last worked in August 1983 
in die casting when he took early retirement due to his 
position being terminated and the new work requiring too much 
physical labor. 

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined on an 
extraschedular basis without regard to the advancing age of 
the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Service connection has been established for: scar, right jaw, 
cheek and anterior right canthus due to gunshot wound, 
evaluated as 50 percent disabling; residuals of displaced 7th 
cervical vertebrae with scar and limitation of motion, 
evaluated as 30 percent disabling; residuals of gunshot wound 
of right shoulder, evaluated as 30 percent disabling; scar 
over cervical spine, evaluated as 10 percent disabling; right 
facial paresis, evaluated as 10 percent disabling; right eye 
keratitis, evaluated as 10 percent disabling.  The combined 
service-connected disability rating is 80 percent.  
Therefore, the veteran's disability evaluations do meet the 
criteria of § 4.16(a), in that they are ratable at 70 percent 
or more.  However, a combined rating in excess of 70 percent 
does not per se require a grant of a total rating based on 
individual unenmployability.  To assign a total rating under 
§ 4.16(a), there also must be a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disabilities.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  For a veteran to prevail on a claim 
for a total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran was afforded a VA examination in November 1998, 
which noted that the veteran had a history of displaced 
vertebra in September 1942.  The veteran had residual limited 
range of motion and he denied any pain in the cervical spine.  
The veteran had a history of a gunshot wound injury on his 
right face or jaw in 1944.  The veteran had a residual scar 
as well as numbness on his right face, but was able to talk 
and chew food and had normal swallowing.  He had a history of 
a gunshot wound to the right shoulder.  The scar was benign 
and he had some limitation of movement on his right shoulder.  
The examiner noted facial paralysis, right, as a result of 
gunshot wounds.  The veteran had a history of keratitis on 
the right eye, but keratitis was not found on the 
examination.  

Ina an addendum to the report of the examination of November 
1998, the examining physician states: "Aside from his age, 
which is 78, I was unable to find any condition for 
unemployability."  

The medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities.  The 
evidence is clear as to the current level of disability.  The 
veteran underwent a thorough examination in Novemeber 1998, 
and, after considering all the veteran's disabling 
conditions, the examining physician concluded that age, not 
physical disability, rendered the veteran unemployable.  
However, applicable regulations specifically preclude 
consideration of age as a factor in assigning total ratings 
based on unemployability.  38 C.F.R. § 4.19. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

